IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                            AP-76,663


                        EX PARTE MICHAEL W. MORTON, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            FROM WILLIAMSON COUNTY


       WOMACK, J., filed a statement.


       I have not participated in the consideration or decision of this case because a member of

my family was one of the applicant’s lawyers at his trial.


Filed October 12, 2011.
Do not publish.